Appeal from a decision of the Workers’ Compensation Board, filed March 24, 1981, which ruled that claimant had a continuing causally related disability due to an accidental injury sustained on May 8, 1979. The board found: “[Biased on the testimony of the claimant and the testimony of Dr. Gollata, that the work effort of 5/8/79 superimposed on a pre-existing myocardiapathy precipitated an acute crisis, a congestive heart failure, and this constitutes an accidental injury arising out of and in the course of employment * * *. The majority of the Board Panel finds that the claimant has a continuing causally related disability”. Having conceded that claimant’s injury on May 8,1979 was causally related to his employment, the sole issue raised on this appeal by the employer and its carrier is whether there is substantial evidence to support the board’s determination that claimant remained disabled beyond November 9, 1979, the date on which the carrier’s physician testified that he examined claimant and found no remaining signs of heart failure. The record also contains, however, the testimony of claimant’s physician who testified on March 5,1981 that claimant continued to be disabled as a result of the May 8, 1979 incident. Since the board was free to accept this medical opinion, the decision finding that claimant had a continuing causally related disability is supported by substantial evidence. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Mikoll, JJ., concur.